Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-12 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S 10,484,971.  Although the conflicting claims are not identical, they are not patentably distinct from each other because The following table shows mapping of how the claim of the instant application are made obvious by applicant and in views of what was known in the prior art at the time of invention. 
            This is a non-provisional obviousness-type double patenting rejection because the conflicting claim has been patented.

US Patent 10,484,971
Instant Application 16/679,116
Claim 1: 
A method for receiving data by a machine type communication (MTC) user equipment (UE) in a wireless access system supporting an MTC, the method comprising: 

receiving a higher layer signal comprising information on a set of repetition numbers for the data, wherein the set of repetition numbers is related to a coverage enhance (CE) level of the MTC UE;  



obtaining a transmission block size (TBS) based on a TBS index and the resource allocation information, wherein the TBS index is 
obtained based on the MCS index, wherein the TBS index is within a predetermined range, wherein the predetermined range is configured to a part of TBS indexes, from 0 to 9, included in a TBS table, and wherein the TBS table is 
configured to support a legacy UE;  and 
receiving the data repeatedly based on 
the set of repetition numbers and the TBS
Claims  1, 5 and 9
A method for a machine type communication (MTC) user equipment (UE) in a wireless communication system, the method comprising: 


receiving information related to a repetition number, wherein the repetition number is related to a coverage enhancement (CE) of the MTC UE;  





scheme (MCS) information on an MCS index and resource allocation information;  and 

receiving data repeatedly based on the repetition number and a transmission 
block size (TBS), wherein the TBS is determined based on a TBS index and the resource allocation information, wherein the TBS index is determined based on the MCS index, wherein the TBS index is within a predetermined range, wherein the predetermined range is configured to a part of TBS indexes, from 0 to 9, 
included in a TBS table, and wherein the TBS table is configured to support a legacy UE



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478